  8:21-cv-00115-RGK-PRSE Doc # 5 Filed: 03/23/21 Page 1 of 2 - Page ID # 18




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

AUSTIN EDWARD LIGHTFEATHER,

                    Plaintiff,                               8:21CV115

       vs.
                                                 MEMORANDUM AND ORDER
JEVON WOODS, and BLACK LIVES
MATTER MOVEMENT,

                    Defendants.


       This matter is before the court on Plaintiff’s “Motion Request 1) Proceed to
Leave In Forma Pauperis, 2) AO 240 Application for Proceed to Leave in Forma
Pauperis, 3) Motion to Waive of Filing Fee for Initial Review …,” which he included
with his Complaint and was docketed as a motion for leave to proceed in forma
pauperis. (Filing 2.) However, Plaintiff’s motion does not comply with the terms of
28 U.S.C. § 1915, the statute authorizing proceedings in forma pauperis. See 28
U.S.C. § 1915(a)(1) (requiring the plaintiff to submit “an affidavit that includes a
statement of all assets such prisoner possesses that the person is unable to pay such
fees or give security therefor”). Plaintiff has the choice of either submitting the
$402.00 filing and administrative fees to the clerk’s office or submitting a request to
proceed in forma pauperis that complies with 28 U.S.C. § 1915.1 Failure to take
either action within 30 days will result in the court dismissing this case without
further notice to Plaintiff.

      IT IS THEREFORE ORDERED that:

       1.   Plaintiff’s “Motion Request 1) Proceed to Leave In Forma Pauperis, 2)
AO 240 Application for Proceed to Leave in Forma Pauperis, 3) Motion to Waive
of Filing Fee for Initial Review …,” (Filing 2) is denied without prejudice to
  8:21-cv-00115-RGK-PRSE Doc # 5 Filed: 03/23/21 Page 2 of 2 - Page ID # 19




reassertion in a motion to proceed in forma pauperis that complies with 28 U.S.C. §
1915.

      2.      Plaintiff is directed to submit the $402.00 fees to the clerk’s office or
submit a request to proceed in forma pauperis within 30 days. Failure to take either
action will result in dismissal of this matter without further notice.

     3.     The clerk of the court is directed to send to Plaintiff the Form AO240
(“Application to Proceed Without Prepayment of Fees and Affidavit”).

      4.     The clerk of the court is directed to set a pro se case management
deadline in this matter with the following text: April 22, 2021: Check for MIFP or
payment.

      Dated this 23rd day of March, 2021.

                                              BY THE COURT:


                                              Richard G. Kopf
                                              Senior United States District Judge




                                          2
